DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Atomic Multi-database Transaction of WAL Journaling Mode in SQLite) in view of SQLite (PRAGMA Statements), herein referred to as “SQLite 1”, and further in view of SQLite (Temporary Files Used By SQLite), herein referred to as “SQLite 2”.
Regarding claim 1, Kim discloses:
An electronic device comprising: a storage configured to store a database; a memory; and at least one processor operably connected to the storage and the memory, wherein the memory stores a plurality of instructions that, when executed, cause the at least one processor to: identify a state of a first file … corresponding to data stored in the database, the first file related to a first operation mode of the database at least by ([Pg. 874, II. WAL JOURNALING MODE] “Rollback journal is used to maintain atomicity of database in unexpected situations such as power failure or network connection loss. SQLite provides six journaling modes: OFF, DELETE, TRUNCATE, PERSIST, MEMORY and WAL” [Pg. 875, IIA. How It Works] When the read transaction begins, reader obtains the index number of the last valid frame in the WAL file to prevent concurrency problem. This index number is called ‘mxFrame’ [4]. The reader only checks the WAL frame that has a smaller index number than obtained mxFrame value that reader obtained. This technique makes every reader have its own snapshot of WAL file by ignoring WAL frames attached after the read transaction began and make the write transactions not to block read transactions. With this property, database with WAL journaling mode has substantial performance improvement compared to the rollback journaling modes.”) and the state of the first file is the last valid frame in the wal file which is a log that maintains each page update before it is committed to the database when WAL mode is enabled (first operation mode),
in response to identifying the first file in a first state that allows reading data included in a file, identify the state of a second file that stores information indicating a portion of the database to store information in the first file, perform transactions related to the data stored in the database using the first file, based at least in part on the identified state of the second file at least by ([Pg. 875, II. WAL JOURNALING MODE] “When a reader tries to find a frame in WAL file, it scan the entire WAL file to know where the frame is located because it does not know where the target frame is located. It becomes costly if WAL file is big enough. To prevent that scanning all frames happens every time a read transaction is executed, SQLite uses a separate file called WAL-index. Because WALindex is conceptually shared memory, it is named ‘-shm’ attached on the database file name. When a reader wants to read a page, WAL-index finds it in the snapshot by using the page number and the mxFrame value obtained from the reader.”) and when WAL mode is enabled, it allows the reading of data within the WAL file; that is, the WAL index (second file) is used to look up the last valid frame in the WAL file (first file) when performing transactions, such as a read.
Kim fails to disclose “…that is at least temporarily stored data …; and in response to identifying the first file in a second state different from the first state, perform the transactions, based on a second operation mode different from the first operation mode”
However, SQLite 1 discloses and in response to identifying the first file in a second state different from the first state, perform the transactions, based on a second operation mode different from the first operation mode at least by ([PRAGMA Statements] “
PRAGMA schema.journal_mode;
PRAGMA schema.journal_mode = DELETE | TRUNCATE | PERSIST | MEMORY | WAL | OFF
This pragma queries or sets the journal mode for databases associated with the current database connection. The first form of this pragma queries the current journaling mode for database. When database is omitted, the "main" database is queried. The second form changes the journaling mode for "database" or for all attached databases if "database" is omitted. The new journal mode is returned. If the journal mode could not be changed, the original journal mode is returned … The WAL journaling mode uses a write-ahead log instead of a rollback journal to implement transactions”) and the identifying of the second state different from the first state is the identifying or setting, based on the first PRAGMA query which simply returns the current journal mode, or the second PRAGMA query which sets the journal mode. That is, these queries can identify or set the journal mode to any of the other journaling modes other than WAL mode (first operation mode), such as DELETE, TRUNCATE, PERSIST which all are specific rollback modes (second operation mode).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of SQLite 1 into the teaching of Kim because the references similarly disclose the processing of data using write-ahead logs. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Kim to further include the identifying or setting the currently journaling mode as in SQLite 1 in order to provide “an SQL extension specific to SQLite and used to modify the operation of the SQLite library or to query the SQLite library for internal (non-table) data” (SQLite 1, [PRAGMA Statements]).
Kim, SQLite 1 fail to disclose “…that is at least temporarily stored data…”
However, SQLite 2 teaches the above limitation at least by ([2, Nine Kinds Of Temporary Files] “SQLite currently uses nine distinct types of temporary files: …Write-ahead Log (WAL) files” [2.2, Write-Ahead Log (WAL) Files] “A write-ahead log or WAL file is used in place of a rollback journal when SQLite is operating in WAL mode. As with the rollback journal, the purpose of the WAL file is to implement atomic commit and rollback. The WAL file is always located in the same directory as the database file and has the same name as the database file except with the 4 characters "-wal" appended. The WAL file is created when the first connection to the database is opened and is normally removed when the last connection to the database closes. However, if the last connection does not shutdown cleanly, the WAL file will remain in the filesystem and will be automatically cleaned up the next time the database is opened.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of SQLite 2 into the teaching of Kim, SQLite 1 because the references similarly disclose the processing of data using write-ahead logs. Consequently, one of ordinary skill in the art would be motivated to further modify the combination of references to further include the WAL as a temporary file as in SQLite2 because, in WAL mode, “The WAL file is created when the first connection to the database is opened and is normally removed when the last connection to the database closes” (SQLite 2, [2.2, Write-Ahead Log (WAL) Files]).
As per claim 5, claim 1 is incorporated, Kim further discloses:
wherein the first file comprises data in the database, which is modified by the transaction at least by ([Pg. 875, IIA. How It Works] “Every change to the  database is appended to the separate WAL file when each commit occurs. A Single WAL file can be used by multiple transactions by append each transaction’s dirty pages to the end of WAL file sequentially.”),
and wherein the second file comprises information indicating a position in which data stored in the first file is to be stored in the storage at least by ([Pg. 875, IIA. How It Works] “When the read transaction begins, reader obtains the index number of the last valid frame in the WAL file to prevent concurrency problem. This index number is called ‘mxFrame’ [4] … When a reader wants to read a page, WAL-index finds it in the snapshot by using the page number and the mxFrame value obtained from the reader. It returns the index of the frame found or NULL in case the target frame does not exist. After the transaction aborts in case of crash, the database tries”) and the position in the second file is the page number and mxFrame value specified in the WAL-index.
As per claim 10, claim 9 is incorporated, Kim further discloses:
wherein the identifying of the state of the at least one file comprises: identifying the state of a first file… at least by ([Pg. 874, II. WAL JOURNALING MODE] “Rollback journal is used to maintain atomicity of database in unexpected situations such as power failure or network connection loss. SQLite provides six journaling modes: OFF, DELETE, TRUNCATE, PERSIST, MEMORY and WAL” [Pg. 875, IIA. How It Works] When the read transaction begins, reader obtains the index number of the last valid frame in the WAL file to prevent concurrency problem. This index number is called ‘mxFrame’ [4]. The reader only checks the WAL frame that has a smaller index number than obtained mxFrame value that reader obtained. This technique makes every reader have its own snapshot of WAL file by ignoring WAL frames attached after the read transaction began and make the write transactions not to block read transactions. With this property, database with WAL journaling mode has substantial performance improvement compared to the rollback journaling modes.”) and the state of the first file is the last valid frame in the wal file which is a log that maintains each page update before it is committed to the database when WAL mode is enabled (first operation mode);
and identifying the state of a second file for storing information indicating a portion of the database in the storage in which data of the first file is to be stored at least by ([Pg. 875, II. WAL JOURNALING MODE] “When a reader tries to find a frame in WAL file, it scan the entire WAL file to know where the frame is located because it does not know where the target frame is located. It becomes costly if WAL file is big enough. To prevent that scanning all frames happens every time a read transaction is executed, SQLite uses a separate file called WAL-index. Because WALindex is conceptually shared memory, it is named ‘-shm’ attached on the database file name. When a reader wants to read a page, WAL-index finds it in the snapshot by using the page number and the mxFrame value obtained from the reader.”) and when WAL mode is enabled, it allows the reading of data within the WAL file; that is, the WAL index (second file) is used to look up the last valid frame in the WAL file (first file) when performing transactions, such as a read.
Kim, SQLite 1 fail to disclose “…for at least temporarily storing modified data of the database”
However, SQLite 2 teaches the above limitation at least by ([2, Nine Kinds Of Temporary Files] “SQLite currently uses nine distinct types of temporary files: …Write-ahead Log (WAL) files” [2.2, Write-Ahead Log (WAL) Files] “A write-ahead log or WAL file is used in place of a rollback journal when SQLite is operating in WAL mode. As with the rollback journal, the purpose of the WAL file is to implement atomic commit and rollback. The WAL file is always located in the same directory as the database file and has the same name as the database file except with the 4 characters "-wal" appended. The WAL file is created when the first connection to the database is opened and is normally removed when the last connection to the database closes. However, if the last connection does not shutdown cleanly, the WAL file will remain in the filesystem and will be automatically cleaned up the next time the database is opened.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of SQLite 2 into the teaching of Kim, SQLite 1 because the references similarly disclose the processing of data using write-ahead logs. Consequently, one of ordinary skill in the art would be motivated to further modify the combination of references to further include the WAL as a temporary file as in SQLite2 because, in WAL mode, “The WAL file is created when the first connection to the database is opened and is normally removed when the last connection to the database closes” (SQLite 2, [2.2, Write-Ahead Log (WAL) Files]).
As per claim 11, claim 10 is incorporated, Kim further discloses:
further comprising: storing the result stored in the first file in the database in the storage, based on the size of the first file and a specified threshold at least by ([Pg. 875, IIA. How It Works] “A Single WAL file can be used by multiple transactions by append each transaction’s dirty pages to the end of WAL file sequentially. As transactions commit continuously, WAL file size gets larger. The larger the size of the WAL file, the time to scan the WAL file takes longer. SQLite transfers the pages append on the WAL file to the database file. It is called ‘checkpoint’. Checkpoint occurs automatically when the WAL file’s page number reaches to 1000 by default”) and the dirty pages are stored to the end of the WAL until the size of the file reached 1000 by default.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Atomic Multi-database Transaction of WAL Journaling Mode in SQLite) in view of SQLite (PRAGMA Statements), herein referred to as “SQLite 1”, and SQLite (Temporary Files Used By SQLite), herein referred to as “SQLite 2”, and further in view of SQLite (WAL-mode File Format), herein referred to as “SQLite 3”.
As per claim 2, claim 1 is incorporated, Kim, SQLite1, SQLite 2 fail to disclose “wherein the plurality of instructions, when executed, cause the at least one processor to restrict execution of transactions related to an operation of modifying the data, an operation of deleting the data, and an operation of adding the data in response to identifying the second file in the second state that does not allow modification of the file”
However, SQLite 3 discloses the above limitations at least by ([2.1.3, WAL Locks] “Eight bytes of space are set aside in the header to support file locking using the xShmLock() method in the sqlite3_io_methods object. These eight bytes are never read nor written by SQLite since some VFSes (ex: Windows) might implement locks using mandatory file locks.
These are the eight locks supported:
WAL-Index Locks Controlled By xShmLock()
Name	Offset
xShmLock	File
WAL_WRITE_LOCK	0	120
WAL_CKPT_LOCK	1	121
WAL_RECOVER_LOCK	2	122
WAL_READ_LOCK(0)	3	123
WAL_READ_LOCK(1)	4	124
WAL_READ_LOCK(2)	5	125
WAL_READ_LOCK(3)	6	126
WAL_READ_LOCK(4)	7	127” [2.3, Locking Matrix] “Access is coordinated in WAL mode using both the legacy DELETE-mode locks controlled by the xLock and xUnlock methods of the sqlite3_io_methods object and the WAL locks controlled by the xShmLock method of the sqlite3_io_methods object.
Conceptually, there is just a single DELETE-mode lock. The DELETE-mode lock for a single database connection can be in exactly one of the following states:
SQLITE_LOCK_NONE (unlocked)
SQLITE_LOCK_SHARED (reading)
SQLITE_LOCK_RESERVED (reading, waiting to write)
SQLITE_LOCK_PENDING (new readers blocked, waiting to write)
SQLITE_LOCK_EXCLUSIVE (writing)” [2.3.2, Operations that require locks and which locks those operations use] “Transition into and out of WAL-mode: The SQLITE_LOCK_EXCLUSIVE lock must be held by a connection that wants to transition into our out of WAL mode. Transitioning into WAL mode is, therefore, just like any other write transaction, since every write transaction in rollback mode requires the SQLITE_LOCK_EXCLUSIVE lock. If the database file is already in WAL mode (hence if the desire it to change it back into rollback mode) and if there are two or more connections to the database, then each of these connections will be holding an SQLITE_LOCK_SHARED lock. That means that the SQLITE_LOCK_EXCLUSIVE cannot be obtained, and the transition out of WAL mode will not be allowed. This prevents one connection from deleting WAL mode out from under another. It also means that the only way to move a database from WAL mode into rollback mode is to close all but one connection to the database “) and the xShmLock() method is used to set locks within a particular eight bytes (120-127) of the header of the WAL-index file (second file) and can be set to any of the five different read locks which are used to restrict the modification or deletion of the WAL data.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of SQLite 3 into the teaching of Kim, SQLite1, SQLite 2 because the references similarly disclose the processing of data using write-ahead logs. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the implementing of locks, such as shared locks, on the WAL as in SQLite 3 in order to “prevent any other connection from acquiring the EXCLUSIVE lock, which in turn prevents the WAL-index and WAL files from being deleted out from under other users, and prevents a transition out of WAL-mode while other users are accessing the database in WAL-mod” (SQLite 3, [2.3.1, How the various locks are used]).
As per claim 3, claim 1 is incorporated, Kim, SQLite1, SQLite 2 fail to disclose “wherein the plurality of instructions, when executed, cause the at least one processor to add, to a specified portion of the memory, information indicating that execution of transactions related to operations other than a read operation with respect to the data is restricted in response to identifying the second file in the second state”
However, SQLite 3 discloses the above limitations at least by ([2.1.3, WAL Locks] “Eight bytes of space are set aside in the header to support file locking using the xShmLock() method in the sqlite3_io_methods object. These eight bytes are never read nor written by SQLite since some VFSes (ex: Windows) might implement locks using mandatory file locks.
These are the eight locks supported:
WAL-Index Locks Controlled By xShmLock()
Name	Offset
xShmLock	File
WAL_WRITE_LOCK	0	120
WAL_CKPT_LOCK	1	121
WAL_RECOVER_LOCK	2	122
WAL_READ_LOCK(0)	3	123
WAL_READ_LOCK(1)	4	124
WAL_READ_LOCK(2)	5	125
WAL_READ_LOCK(3)	6	126
WAL_READ_LOCK(4)	7	127” [2.3, Locking Matrix] “Access is coordinated in WAL mode using both the legacy DELETE-mode locks controlled by the xLock and xUnlock methods of the sqlite3_io_methods object and the WAL locks controlled by the xShmLock method of the sqlite3_io_methods object.
Conceptually, there is just a single DELETE-mode lock. The DELETE-mode lock for a single database connection can be in exactly one of the following states:
SQLITE_LOCK_NONE (unlocked)
SQLITE_LOCK_SHARED (reading)
SQLITE_LOCK_RESERVED (reading, waiting to write)
SQLITE_LOCK_PENDING (new readers blocked, waiting to write)
SQLITE_LOCK_EXCLUSIVE (writing)” [2.3.2, Operations that require locks and which locks those operations use] “Transition into and out of WAL-mode: The SQLITE_LOCK_EXCLUSIVE lock must be held by a connection that wants to transition into our out of WAL mode. Transitioning into WAL mode is, therefore, just like any other write transaction, since every write transaction in rollback mode requires the SQLITE_LOCK_EXCLUSIVE lock. If the database file is already in WAL mode (hence if the desire it to change it back into rollback mode) and if there are two or more connections to the database, then each of these connections will be holding an SQLITE_LOCK_SHARED lock. That means that the SQLITE_LOCK_EXCLUSIVE cannot be obtained, and the transition out of WAL mode will not be allowed. This prevents one connection from deleting WAL mode out from under another. It also means that the only way to move a database from WAL mode into rollback mode is to close all but one connection to the database “) and the xShmLock() method is used to set locks within a particular eight bytes (120-127) of the header (add, to a specified portion of the memory, information) of the WAL-index file (second file) and can be set to any of the five different read locks which are used to restrict the modification or deletion of the WAL data.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of SQLite 3 into the teaching of Kim, SQLite1, SQLite 2 because the references similarly disclose the processing of data using write-ahead logs. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the implementing of locks, such as shared locks, on the WAL as in SQLite 3 in order to “prevent any other connection from acquiring the EXCLUSIVE lock, which in turn prevents the WAL-index and WAL files from being deleted out from under other users, and prevents a transition out of WAL-mode while other users are accessing the database in WAL-mod” (SQLite 3, [2.3.1, How the various locks are used]).
As per claim 4, claim 3 is incorporated, Kim, SQLite 1, SQLite 2 fail to disclose “wherein the plurality of instructions, when executed, cause the at least one processor to: in response to the addition of the information to the specified portion, perform transactions related to the read operation with respect to the data in the database; and after the execution of the transaction related to the read operation is completed, remove the information added to the portion
However, SQLite 3 teaches the above limitations at least by ([1, Introduction] “The information in this article applies only when SQLite is operating in "rollback mode"” [3.8, Obtaining An Exclusive Lock] “The idea behind a pending lock is to prevent writer starvation caused by a large pool of readers. There might be dozens, even hundreds, of other processes trying to read the database file. Each process acquires a shared lock before it starts reading, reads what it needs, then releases the shared lock.” [3.12 2 Releasing The Lock] “The last step in the commit process is to release the exclusive lock so that other processes can once again start accessing the database file. In the diagram at the right, we show that the information that was held in user space is cleared when the lock is released.”) and the lock, which is specified in the header of the WAL-index file is released after the reads are completed, meaning that the bytes that specified the locks were removed, and perhaps replaced with another lock or an unlocked designation.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of SQLite 3 into the teaching of Kim, SQLite 1, SQLite 2 because the references similarly disclose the processing of data using write-ahead logs. Consequently, one of ordinary skill in the art would be motivated to further modify the combination of references to further include the releasing of the locks as in SQLite3 “so that other processes can once again start accessing the database file” (SQLite 3, [3.12 2 Releasing The Lock]).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Atomic Multi-database Transaction of WAL Journaling Mode in SQLite) in view of SQLite (PRAGMA Statements), herein referred to as “SQLite 1”, and SQLite (Temporary Files Used By SQLite), herein referred to as “SQLite 2”, and further in view of SQLite (Write-Ahead Logging), herein referred to as “SQLite 4”.
As per claim 6, claim 5 is incorporated, Kim fails to disclose “wherein the plurality of instructions, when executed, cause the at least one processor to produce the second file in the memory in response to identifying the second file in the second state, and wherein the second file is produced in a portion of the memory related to an application for processing data in the database while the application is executed by the at least one processor”
However, SQLite 1 teaches the following limitations, wherein the plurality of instructions, when executed, cause the at least one processor to produce the second file in the memory in response to identifying the second file in the second state at least by ([PRAGMA Statements] “
PRAGMA schema.journal_mode;
PRAGMA schema.journal_mode = DELETE | TRUNCATE | PERSIST | MEMORY | WAL | OFF
This pragma queries or sets the journal mode for databases associated with the current database connection. The first form of this pragma queries the current journaling mode for database. When database is omitted, the "main" database is queried. The second form changes the journaling mode for "database" or for all attached databases if "database" is omitted. The new journal mode is returned. If the journal mode could not be changed, the original journal mode is returned … The MEMORY journaling mode stores the rollback journal in volatile RAM. This saves disk I/O but at the expense of database safety and integrity.”) and the identifying the second file in a second state is the identifying or setting of the current journaling mode to the MEMORY mode, which is one of the rollback modes which causes storage of the rollback journal (second file) in volatile ram.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of SQLite 1 into the teaching of Kim because the references similarly disclose the processing of data using write-ahead logs. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Kim to further include the identifying or setting the currently journaling mode as in SQLite 1 in order to provide “an SQL extension specific to SQLite and used to modify the operation of the SQLite library or to query the SQLite library for internal (non-table) data” (SQLite 1, [PRAGMA Statements]).
Kim, SQLite1, SQLite 2 fail to disclose “and wherein the second file is produced in a portion of the memory related to an application for processing data in the database while the application is executed by the at least one processor
However, SQLite 4 teaches the above limitations at least by ([7, Implementation Of Shared-Memory For The WAL-Index] “Specialized applications for which the default implementation of shared memory is unacceptable can devise alternative methods via a custom VFS. For example, if it is known that a particular database will only be accessed by threads within a single process, the wal-index can be implemented using heap memory instead of true shared memory”) and the portion of memory related to an application is the heap memory which can be used to implement the WAL-index (second file).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of SQLite 4 into the teaching of Kim, SQLite1, SQLite 2 because the references similarly disclose the processing of data using write-ahead logs. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the implementing of the WAL-index into heap memory as in SQLite 4 “if it is known that a particular database will only be accessed by threads within a single process” (SQLite 4, [Implementation Of Shared-Memory For The WAL-Index]).
As per claim 7, claim 1 is incorporated, Kim, SQLite1 fail to disclose “wherein the plurality of instructions, when executed, cause the at least one processor to: in response to identifying that the first file is not stored in the storage, identify an operation mode of the database; in response to identifying the operation mode corresponding to the first operation mode in which the database operates, based on the first file and the second file, produce the first file in the storage; and in response to identifying that the first file fails to be produced, switch the operation mode of the database from the first operation mode to the second operation mode different from the first operation mode” 
However, SQLite 2 teaches, in response to identifying the operation mode corresponding to the first operation mode in which the database operates, based on the first file and the second file, produce the first file in the storage at least by ([2.2, Write-Ahead Log (WAL) Files] “A write-ahead log or WAL file is used in place of a rollback journal when SQLite is operating in WAL mode. As with the rollback journal, the purpose of the WAL file is to implement atomic commit and rollback. The WAL file is always located in the same directory as the database file and has the same name as the database file except with the 4 characters "-wal" appended. The WAL file is created when the first connection to the database is opened and is normally removed when the last connection to the database closes.” [2.3, Shared-Memory Files] “When operating in WAL mode, all SQLite database connections associated with the same database file need to share some memory that is used as an index for the WAL file. In most implementations, this shared memory is implemented by calling mmap() on a file created for this sole purpose: the shared-memory file. The shared-memory file, if it exists, is located in the same directory as the database file and has the same name as the database file except with the 4 characters "-shm" appended. Shared memory files only exist while running in WAL mode.”) and the WAL and WAL-index files are created upon opening the first connection to the database and are stored within the same directory of the storage.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of SQLite 2 into the teaching of Kim, SQLite 1 because the references similarly disclose the processing of data using write-ahead logs. Consequently, one of ordinary skill in the art would be motivated to further modify the combination of references to further include the WAL as a temporary file as in SQLite2 because, in WAL mode, “The WAL file is created when the first connection to the database is opened and is normally removed when the last connection to the database closes” (SQLite 2, [2.2, Write-Ahead Log (WAL) Files]).
Kim, SQLite1, SQLite 2 fail to disclose “wherein the plurality of instructions, when executed, cause the at least one processor to: in response to identifying that the first file is not stored in the storage, identify an operation mode of the database; in response to identifying the operation mode corresponding to the first operation mode in which the database operates, based on the first file and the second file, produce the first file in the storage; and in response to identifying that the first file fails to be produced, switch the operation mode of the database from the first operation mode to the second operation mode different from the first operation mode”
However, SQLite 4 teaches the following limitations, wherein the plurality of instructions, when executed, cause the at least one processor to: in response to identifying that the first file is not stored in the storage, identify an operation mode of the database at least by ([3, Activating And Configuring WAL Mode] “An SQLite database connection defaults to journal_mode=DELETE. To convert to WAL mode, use the following pragma:

PRAGMA journal_mode=WAL;
The journal_mode pragma returns a string which is the new journal mode. On success, the pragma will return the string "wal". If the conversion to WAL could not be completed (for example, if the VFS does not support the necessary shared-memory primitives) then the journaling mode will be unchanged and the string returned from the primitive will be the prior journaling mode (for example "delete").”) and a new connection defaults to DELETE journaling mode, meaning that a WAL file is not stored if the journaling mode fails to convert to WAL and remains in the previous journaling mode, such as DELETE.
and in response to identifying that the first file fails to be produced, switch the operation mode of the database from the first operation mode to the second operation mode different from the first operation mode at least by ([3, Activating And Configuring WAL Mode] “An SQLite database connection defaults to journal_mode=DELETE. To convert to WAL mode, use the following pragma:

PRAGMA journal_mode=WAL;
The journal_mode pragma returns a string which is the new journal mode. On success, the pragma will return the string "wal". If the conversion to WAL could not be completed (for example, if the VFS does not support the necessary shared-memory primitives) then the journaling mode will be unchanged and the string returned from the primitive will be the prior journaling mode (for example "delete").”) and the operation mode is switched from WAL mode to DELETE journaling mode, which relies on a rollback journal instead of a WAL file, when WAL mode fails to be enabled.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of SQLite 4 into the teaching of Kim, SQLite1, SQLite 2 because the references similarly disclose the processing of data using write-ahead logs. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the implementing of the WAL-index into heap memory as in SQLite 4 “if it is known that a particular database will only be accessed by threads within a single process” (SQLite 4, [Implementation Of Shared-Memory For The WAL-Index]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (Atomic Multi-database Transaction of WAL Journaling Mode in SQLite) in view of SQLite (PRAGMA Statements), herein referred to as “SQLite 1”, and SQLite (Temporary Files Used By SQLite), herein referred to as “SQLite 2”, and SQLite (Write-Ahead Logging), herein referred to as “SQLite 4” and further in view of SQLite (Atomic Commit In SQLite), herein referred to as “SQLite 5”.
As per claim 8, claim 7 is incorporated, SQLite 4 further discloses:
wherein the plurality of instructions, when executed, cause the at least one processor to: in response to identifying that the first file fails to be produced, obtain information for modifying a database stored in the storage, in response to obtaining the information, switch the operation mode of the database from the first operation mode to the second operation mode at least by ([3, Activating And Configuring WAL Mode] “An SQLite database connection defaults to journal_mode=DELETE. To convert to WAL mode, use the following pragma:

PRAGMA journal_mode=WAL;
The journal_mode pragma returns a string which is the new journal mode. On success, the pragma will return the string "wal". If the conversion to WAL could not be completed (for example, if the VFS does not support the necessary shared-memory primitives) then the journaling mode will be unchanged and the string returned from the primitive will be the prior journaling mode (for example "delete").”) and the operation mode is switched from WAL mode to DELETE journaling mode, which relies on a rollback journal instead of a WAL file, when WAL mode fails to be enabled and “DELETE” is returned so that the user can identify that the current journaling mode is DELETE.
Kim, SQLite1, SQLite 2, SQLite 4 fail to disclose “and perform synchronization of the database stored in the storage, based on the second operation mode”
However, SQLite 5 teaches at least by ([3.7, Flushing The Rollback Journal File To Mass Storage] “The next step is to flush the content of the rollback journal file to nonvolatile storage. As we will see later, this is a critical step in insuring that the database can survive an unexpected power loss. This step also takes a lot of time, since writing to nonvolatile storage is normally a slow operation. This step is usually more complicated than simply flushing the rollback journal to the disk. On most platforms two separate flush (or fsync()) operations are required. The first flush writes out the base rollback journal content.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of SQLite 5 into the teaching of Kim, SQLite1, SQLite 2, SQLite 4 because the references similarly disclose the processing of data using write-ahead logs. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the performing of a synchronization as in SQLite 3 because “this is a critical step in insuring that the database can survive an unexpected power loss” (SQLite 5, [3.7, Flushing The Rollback Journal File To Mass Storage]).

Claims 9, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Atomic Multi-database Transaction of WAL Journaling Mode in SQLite) in view of SQLite (PRAGMA Statements), herein referred to as “SQLite 1”.
Regarding claim 9, Kim discloses:
A method of operating an electronic device, the method comprising: identifying an application that uses a database stored in a storage of the electronic device at least by ([Pg. 874, I. INTRODUCTION] “SQLite is server-less, zero-configuration and transactional SQL database engine. SQLite is the most widely deployed and used relational database management system in the world. It is embedded in millions of mobile devices, web browsers, operating systems and applications… WAL journaling mode is a better choice for many applications. However, the problem that atomicity is not guaranteed in multi-database transaction makes it not interesting to use for some developers. With this solution, we can guarantee atomicity in multi-database transaction of WAL journaling mode. Applications that data integrity is critical can use WAL journaling mode to enhance performance of the database with this solution.”) and SQLite is a DBMS and can be embedded in applications;
in response to identifying the application, identifying a state of at least one file related to a result of processing data in the database at least by ([Pg. 874, II. WAL JOURNALING MODE] “Rollback journal is used to maintain atomicity of database in unexpected situations such as power failure or network connection loss. SQLite provides six journaling modes: OFF, DELETE, TRUNCATE, PERSIST, MEMORY and WAL” [Pg. 875, IIA. How It Works] When the read transaction begins, reader obtains the index number of the last valid frame in the WAL file to prevent concurrency problem. This index number is called ‘mxFrame’ [4]. The reader only checks the WAL frame that has a smaller index number than obtained mxFrame value that reader obtained. This technique makes every reader have its own snapshot of WAL file by ignoring WAL frames attached after the read transaction began and make the write transactions not to block read transactions. With this property, database with WAL journaling mode has substantial performance improvement compared to the rollback journaling modes.”) and the state of the first file is the last valid frame in the wal file which is a log that maintains each page update before it is committed to the database when WAL mode is enabled (first operation mode);
in response to identifying a state of the at least one file corresponding to a first state that does not allow production or modification of the at least one file, executing a read operation with respect to the data related to the application, based on information in a memory of the electronic device at least by ([Pg. 875, II. WAL JOURNALING MODE] “When a reader tries to find a frame in WAL file, it scan the entire WAL file to know where the frame is located because it does not know where the target frame is located. It becomes costly if WAL file is big enough. To prevent that scanning all frames happens every time a read transaction is executed, SQLite uses a separate file called WAL-index. Because WALindex is conceptually shared memory, it is named ‘-shm’ attached on the database file name. When a reader wants to read a page, WAL-index finds it in the snapshot by using the page number and the mxFrame value obtained from the reader.”) and when WAL mode is enabled, it allows the reading of data within the WAL file; that is, the WAL index (second file) is used to look up the last valid frame in the WAL file (first file) when performing transactions, such as a read.
Kim fails to disclose “and in response to identifying the state of the at least one file corresponding to a second state different from the first state, executing an operation of processing the data, based on the application, using the at least one file”
However, SQLite 1 discloses and in response to identifying the first file in a second state different from the first state, perform the transactions, based on a second operation mode different from the first operation mode at least by ([PRAGMA Statements] “
PRAGMA schema.journal_mode;
PRAGMA schema.journal_mode = DELETE | TRUNCATE | PERSIST | MEMORY | WAL | OFF
This pragma queries or sets the journal mode for databases associated with the current database connection. The first form of this pragma queries the current journaling mode for database. When database is omitted, the "main" database is queried. The second form changes the journaling mode for "database" or for all attached databases if "database" is omitted. The new journal mode is returned. If the journal mode could not be changed, the original journal mode is returned … The WAL journaling mode uses a write-ahead log instead of a rollback journal to implement transactions”) and the identifying of the second state different from the first state is the identifying or setting, based on the first PRAGMA query which simply returns the current journal mode, or the second PRAGMA query which sets the journal mode. That is, these queries can identify or set the journal mode to any of the other journaling modes other than WAL mode (first operation mode), such as DELETE, TRUNCATE, PERSIST which all are specific rollback modes (second operation mode).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of SQLite 1 into the teaching of Kim because the references similarly disclose the processing of data using write-ahead logs. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Kim to further include the identifying or setting the currently journaling mode as in SQLite 1 in order to provide “an SQL extension specific to SQLite and used to modify the operation of the SQLite library or to query the SQLite library for internal (non-table) data” (SQLite 1, [PRAGMA Statements]).
As per claim 13, claim 9 is incorporated, Kim further discloses:
… based on the application… at least by ([Pg. 874, I. INTRODUCTION] “SQLite is server-less, zero-configuration and transactional SQL database engine. SQLite is the most widely deployed and used relational database management system in the world. It is embedded in millions of mobile devices, web browsers, operating systems and applications… WAL journaling mode is a better choice for many applications. However, the problem that atomicity is not guaranteed in multi-database transaction makes it not interesting to use for some developers. With this solution, we can guarantee atomicity in multi-database transaction of WAL journaling mode. Applications that data integrity is critical can use WAL journaling mode to enhance performance of the database with this solution.”) and SQLite is a DBMS and can be embedded in applications.
Kim fails to disclose “wherein the executing the read operation, based on the information, comprises: identifying a change in the state of the at least one file in the state in which the state of the at least one file corresponding to the first state is identified; and in response to identifying the state of the at least one file changed from the first state to the second state, executing the operation of processing the data, …, using the at least one file”
However, SQLite 1 discloses the above limitations at least by ([PRAGMA Statements] “
PRAGMA schema.journal_mode;
PRAGMA schema.journal_mode = DELETE | TRUNCATE | PERSIST | MEMORY | WAL | OFF
This pragma queries or sets the journal mode for databases associated with the current database connection. The first form of this pragma queries the current journaling mode for database. When database is omitted, the "main" database is queried. The second form changes the journaling mode for "database" or for all attached databases if "database" is omitted. The new journal mode is returned. If the journal mode could not be changed, the original journal mode is returned … The WAL journaling mode uses a write-ahead log instead of a rollback journal to implement transactions”) and the identifying of the second state different from the first state is the identifying or setting, based on the first PRAGMA query which simply returns the current journal mode, or the second PRAGMA query which sets the journal mode. That is, these queries can identify or set the journal mode to any of the other journaling modes other than WAL mode (first operation mode), such as DELETE, TRUNCATE, PERSIST which all are specific rollback modes (second operation mode).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of SQLite 1 into the teaching of Kim because the references similarly disclose the processing of data using write-ahead logs. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Kim to further include the identifying or setting the currently journaling mode as in SQLite 1 in order to provide “an SQL extension specific to SQLite and used to modify the operation of the SQLite library or to query the SQLite library for internal (non-table) data” (SQLite 1, [PRAGMA Statements]).
As per claim 15, claim 9 is incorporated, Kim fails to disclose “further comprising: storing a result of executing the operation of processing the data in the database in the at least one file in response to identifying the state of the at least one file corresponding to the second state”
However, SQLite 1 discloses and in response to identifying the first file in a second state different from the first state, perform the transactions, based on a second operation mode different from the first operation mode at least by ([PRAGMA Statements] “
PRAGMA schema.journal_mode;
PRAGMA schema.journal_mode = DELETE | TRUNCATE | PERSIST | MEMORY | WAL | OFF
This pragma queries or sets the journal mode for databases associated with the current database connection. The first form of this pragma queries the current journaling mode for database. When database is omitted, the "main" database is queried. The second form changes the journaling mode for "database" or for all attached databases if "database" is omitted. The new journal mode is returned. If the journal mode could not be changed, the original journal mode is returned … The WAL journaling mode uses a write-ahead log instead of a rollback journal to implement transactions”) and the identifying of the second state different from the first state is the identifying or setting, based on the first PRAGMA query which simply returns the current journal mode, or the second PRAGMA query which sets the journal mode. That is, these queries can identify or set the journal mode to any of the other journaling modes other than WAL mode (first operation mode), such as DELETE, TRUNCATE, PERSIST which all are specific rollback modes (second operation mode).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of SQLite 1 into the teaching of Kim because the references similarly disclose the processing of data using write-ahead logs. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Kim to further include the identifying or setting the currently journaling mode as in SQLite 1 in order to provide “an SQL extension specific to SQLite and used to modify the operation of the SQLite library or to query the SQLite library for internal (non-table) data” (SQLite 1, [PRAGMA Statements]).

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (Atomic Multi-database Transaction of WAL Journaling Mode in SQLite) in view of SQLite (PRAGMA Statements), herein referred to as “SQLite 1”, and further in view of SQLite (WAL-mode File Format), herein referred to as “SQLite 3”.
As per claim 12, claim 9 is incorporated, Kim, SQLite1 fail to disclose “wherein the executing the read operation, based on the information, comprises: adding a parameter corresponding to the information indicating that the read operation is performed to a specified area of the memory; and in response to the addition of the parameter, executing the read operation, and wherein the added parameter indicates that the database has been activated so as to restrict execution of processing operations other than the read operation”
However, SQLite 3 discloses the above limitations at least by ([2.1.3, WAL Locks] “Eight bytes of space are set aside in the header to support file locking using the xShmLock() method in the sqlite3_io_methods object. These eight bytes are never read nor written by SQLite since some VFSes (ex: Windows) might implement locks using mandatory file locks.
These are the eight locks supported:
WAL-Index Locks Controlled By xShmLock()
Name	Offset
xShmLock	File
WAL_WRITE_LOCK	0	120
WAL_CKPT_LOCK	1	121
WAL_RECOVER_LOCK	2	122
WAL_READ_LOCK(0)	3	123
WAL_READ_LOCK(1)	4	124
WAL_READ_LOCK(2)	5	125
WAL_READ_LOCK(3)	6	126
WAL_READ_LOCK(4)	7	127” [2.3, Locking Matrix] “Access is coordinated in WAL mode using both the legacy DELETE-mode locks controlled by the xLock and xUnlock methods of the sqlite3_io_methods object and the WAL locks controlled by the xShmLock method of the sqlite3_io_methods object.
Conceptually, there is just a single DELETE-mode lock. The DELETE-mode lock for a single database connection can be in exactly one of the following states:
SQLITE_LOCK_NONE (unlocked)
SQLITE_LOCK_SHARED (reading)
SQLITE_LOCK_RESERVED (reading, waiting to write)
SQLITE_LOCK_PENDING (new readers blocked, waiting to write)
SQLITE_LOCK_EXCLUSIVE (writing)” [2.3.2, Operations that require locks and which locks those operations use] “Transition into and out of WAL-mode: The SQLITE_LOCK_EXCLUSIVE lock must be held by a connection that wants to transition into our out of WAL mode. Transitioning into WAL mode is, therefore, just like any other write transaction, since every write transaction in rollback mode requires the SQLITE_LOCK_EXCLUSIVE lock. If the database file is already in WAL mode (hence if the desire it to change it back into rollback mode) and if there are two or more connections to the database, then each of these connections will be holding an SQLITE_LOCK_SHARED lock. That means that the SQLITE_LOCK_EXCLUSIVE cannot be obtained, and the transition out of WAL mode will not be allowed. This prevents one connection from deleting WAL mode out from under another. It also means that the only way to move a database from WAL mode into rollback mode is to close all but one connection to the database “) and the xShmLock() method is used to set locks within a particular eight bytes (120-127) of the header (add, to a specified portion of the memory, information) of the WAL-index file (second file) and can be set to any of the five different read locks which are used to restrict the modification or deletion of the WAL data.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of SQLite 3 into the teaching of Kim, SQLite1 because the references similarly disclose the processing of data using write-ahead logs. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the implementing of locks, such as shared locks, on the WAL as in SQLite 3 in order to “prevent any other connection from acquiring the EXCLUSIVE lock, which in turn prevents the WAL-index and WAL files from being deleted out from under other users, and prevents a transition out of WAL-mode while other users are accessing the database in WAL-mod” (SQLite 3, [2.3.1, How the various locks are used]).

Claims 14, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Atomic Multi-database Transaction of WAL Journaling Mode in SQLite) in view of SQLite (PRAGMA Statements), herein referred to as “SQLite 1”, and further in view of SQLite (Write-Ahead Logging), herein referred to as “SQLite 4”.
As per claim 14, claim 9 is incorporated, Kim, SQLite1 fail to disclose “further comprising: in response to identifying the state of the at least one file corresponding to the first state, identifying a portion related to the application in the memory; and producing the at least one file in the portion of the memory”
However, SQLite 4 teaches the above limitations at least by ([7, Implementation Of Shared-Memory For The WAL-Index] “Specialized applications for which the default implementation of shared memory is unacceptable can devise alternative methods via a custom VFS. For example, if it is known that a particular database will only be accessed by threads within a single process, the wal-index can be implemented using heap memory instead of true shared memory”) and the portion of memory related to an application is the heap memory which can be used to implement the WAL-index (second file).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of SQLite 4 into the teaching of Kim, SQLite1 because the references similarly disclose the processing of data using write-ahead logs. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the implementing of the WAL-index into heap memory as in SQLite 4 “if it is known that a particular database will only be accessed by threads within a single process” (SQLite 4, [Implementation Of Shared-Memory For The WAL-Index]).
Regarding claim 16, Kim discloses:
An electronic device comprising: a storage; a memory; and at least one processor operably connected to the storage and the memory, wherein the at least one processor is configured to: identify, from the storage, a state of at least one file used for access to a database stored in the storage at least by ([Pg. 874, II. WAL JOURNALING MODE] “Rollback journal is used to maintain atomicity of database in unexpected situations such as power failure or network connection loss. SQLite provides six journaling modes: OFF, DELETE, TRUNCATE, PERSIST, MEMORY and WAL” [Pg. 875, IIA. How It Works] When the read transaction begins, reader obtains the index number of the last valid frame in the WAL file to prevent concurrency problem. This index number is called ‘mxFrame’ [4]. The reader only checks the WAL frame that has a smaller index number than obtained mxFrame value that reader obtained. This technique makes every reader have its own snapshot of WAL file by ignoring WAL frames attached after the read transaction began and make the write transactions not to block read transactions. With this property, database with WAL journaling mode has substantial performance improvement compared to the rollback journaling modes.”) and the state of the first file is the last valid frame in the wal file which is a log that maintains each page update before it is committed to the database when WAL mode is enabled (first operation mode).
Kim fails to disclose “in response to identifying that the at least one file is not stored in the storage, identify an operation mode of the database; and in response to identifying the operation mode corresponding to a first operation mode in which the database operates based on the at least one file, switch the operation mode of the database from the first operation mode to a second operation mode different from the first operation mode”
However, SQLite 1 discloses and in response to identifying the operation mode corresponding to a first operation mode in which the database operates based on the at least one file, switch the operation mode of the database from the first operation mode to a second operation mode different from the first operation mode at least by ([PRAGMA Statements] “
PRAGMA schema.journal_mode;
PRAGMA schema.journal_mode = DELETE | TRUNCATE | PERSIST | MEMORY | WAL | OFF
This pragma queries or sets the journal mode for databases associated with the current database connection. The first form of this pragma queries the current journaling mode for database. When database is omitted, the "main" database is queried. The second form changes the journaling mode for "database" or for all attached databases if "database" is omitted. The new journal mode is returned. If the journal mode could not be changed, the original journal mode is returned … The WAL journaling mode uses a write-ahead log instead of a rollback journal to implement transactions”) and the identifying of the second state different from the first state is the identifying or setting, based on the first PRAGMA query which simply returns the current journal mode, or the second PRAGMA query which sets the journal mode. That is, these queries can identify or set the journal mode to any of the other journaling modes other than WAL mode (first operation mode), such as DELETE, TRUNCATE, PERSIST which all are specific rollback modes (second operation mode).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of SQLite 1 into the teaching of Kim because the references similarly disclose the processing of data using write-ahead logs. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Kim to further include the identifying or setting the currently journaling mode as in SQLite 1 in order to provide “an SQL extension specific to SQLite and used to modify the operation of the SQLite library or to query the SQLite library for internal (non-table) data” (SQLite 1, [PRAGMA Statements]).
Kim, SQLite 1 fail to disclose “in response to identifying that the at least one file is not stored in the storage, identify an operation mode of the database”
However, SQLite 4 teaches the following limitations, wherein the plurality of instructions, when executed, cause the at least one processor to: in response to identifying that the first file is not stored in the storage, identify an operation mode of the database at least by ([3, Activating And Configuring WAL Mode] “An SQLite database connection defaults to journal_mode=DELETE. To convert to WAL mode, use the following pragma:

PRAGMA journal_mode=WAL;
The journal_mode pragma returns a string which is the new journal mode. On success, the pragma will return the string "wal". If the conversion to WAL could not be completed (for example, if the VFS does not support the necessary shared-memory primitives) then the journaling mode will be unchanged and the string returned from the primitive will be the prior journaling mode (for example "delete").”) and a new connection defaults to DELETE journaling mode, meaning that a WAL file is not stored if the journaling mode fails to convert to WAL and remains in the previous journaling mode, such as DELETE.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of SQLite 4 into the teaching of Kim, SQLite1 because the references similarly disclose the processing of data using write-ahead logs. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the implementing of the WAL-index into heap memory as in SQLite 4 “if it is known that a particular database will only be accessed by threads within a single process” (SQLite 4, [Implementation Of Shared-Memory For The WAL-Index]).
As per claim 18, claim 16 is incorporated, Kim further discloses:
wherein the at least one file comprises: a first file to store data in the database, the first file being modified based on the at least one operation at least by ([Pg. 875, IIA. How It Works] “Every change to the  database is appended to the separate WAL file when each commit occurs. A Single WAL file can be used by multiple transactions by append each transaction’s dirty pages to the end of WAL file sequentially.”),
and a second file indicating a position of a portion of the database related to data of the first file in the storage at least by ([Pg. 875, IIA. How It Works] “When the read transaction begins, reader obtains the index number of the last valid frame in the WAL file to prevent concurrency problem. This index number is called ‘mxFrame’ [4] … When a reader wants to read a page, WAL-index finds it in the snapshot by using the page number and the mxFrame value obtained from the reader. It returns the index of the frame found or NULL in case the target frame does not exist. After the transaction aborts in case of crash, the database tries”) and the position in the second file is the page number and mxFrame value specified in the WAL-index.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (Atomic Multi-database Transaction of WAL Journaling Mode in SQLite) in view of SQLite (PRAGMA Statements), herein referred to as “SQLite 1”, and SQLite (Write-Ahead Logging), herein referred to as “SQLite 4” and further in view of SQLite (Temporary Files Used By SQLite), herein referred to as “SQLite 2”,
As per claim 17, claim 16 is incorporated, Kim further discloses:
wherein the first operation mode corresponds to a write-ahead logging (WAL) mode in which a result of processing data in the database is stored in the at least one file and in which the database in the storage is modified according to the stored result, based on a specified condition at least by ([Pg. 874, II. WAL JOURNALING MODE] “Rollback journal is used to maintain atomicity of database in unexpected situations such as power failure or network connection loss. SQLite provides six journaling modes: OFF, DELETE, TRUNCATE, PERSIST, MEMORY and WAL” [Pg. 875, IIA. How It Works] When the read transaction begins, reader obtains the index number of the last valid frame in the WAL file to prevent concurrency problem. This index number is called ‘mxFrame’ [4]. The reader only checks the WAL frame that has a smaller index number than obtained mxFrame value that reader obtained. This technique makes every reader have its own snapshot of WAL file by ignoring WAL frames attached after the read transaction began and make the write transactions not to block read transactions. With this property, database with WAL journaling mode has substantial performance improvement compared to the rollback journaling modes.”) and the state of the first file is the last valid frame in the wal file which is a log that maintains each page update before it is committed to the database when WAL mode is enabled (first operation mode).
Kim, SQLite1, SQLite 4 fail to disclose “and wherein the second operation mode corresponds to a roll-back mode in which the database in the memory is restored to a state before processing the database, based on an error occurring in processing the database in the storage”
However, SQLite 2 teaches the above limitations at least by ([2.1, Rollback Journals] “If a crash or power loss occurs in the middle of a transaction, then the rollback journal file is left on disk. The next time another application attempts to open the database file, it notices the presence of the abandoned rollback journal (we call it a "hot journal" in this circumstance) and uses the information in the journal to restore the database to its state prior to the start of the incomplete transaction. This is how SQLite implements atomic commit.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of SQLite 2 into the teaching of Kim, SQLite 1, SQLite 4  because the references similarly disclose the processing of data using write-ahead logs. Consequently, one of ordinary skill in the art would be motivated to further modify the combination of references to further include the rollback journals because they are “essential for implementing the atomic commit and rollback capabilities of SQLite” (SQLite 2, [2.1, Rollback Journals]).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Atomic Multi-database Transaction of WAL Journaling Mode in SQLite) in view of SQLite (PRAGMA Statements), herein referred to as “SQLite 1”, and SQLite (Write-Ahead Logging), herein referred to as “SQLite 4” and further in view of SQLite (WAL-mode File Format), herein referred to as “SQLite 3”.
As per claim 19, claim 16 is incorporated, Kim, SQL1 fail to disclose “wherein the at least one processor is further configured to: in response to identifying the operation mode corresponding to the first operation mode, obtain information used for access to the database stored in the storage; in response to obtaining the information, switch the operation mode of the database from the first operation mode to the second operation mode; based on the second operation mode, perform synchronization of the database stored in the storage; and after performing the synchronization, stop accessing the database in the storage, based on the obtained information”
However, SQLite 4 teaches wherein the at least one processor is further configured to: in response to identifying the operation mode corresponding to the first operation mode, obtain information used for access to the database stored in the storage; in response to obtaining the information, switch the operation mode of the database from the first operation mode to the second operation mode at least by ([3, Activating And Configuring WAL Mode] “An SQLite database connection defaults to journal_mode=DELETE. To convert to WAL mode, use the following pragma:

PRAGMA journal_mode=WAL;
The journal_mode pragma returns a string which is the new journal mode. On success, the pragma will return the string "wal". If the conversion to WAL could not be completed (for example, if the VFS does not support the necessary shared-memory primitives) then the journaling mode will be unchanged and the string returned from the primitive will be the prior journaling mode (for example "delete").”) and the operation mode is switched from WAL mode to DELETE journaling mode, which relies on a rollback journal instead of a WAL file, when WAL mode fails to be enabled and “DELETE” is returned so that the user can identify that the current journaling mode is DELETE.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of SQLite 4 into the teaching of Kim, SQLite1 because the references similarly disclose the processing of data using write-ahead logs. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the implementing of the WAL-index into heap memory as in SQLite 4 “if it is known that a particular database will only be accessed by threads within a single process” (SQLite 4, [Implementation Of Shared-Memory For The WAL-Index]).
Kim, SQLite1, SQLite 4 fail to disclose “based on the second operation mode, perform synchronization of the database stored in the storage; and after performing the synchronization, stop accessing the database in the storage, based on the obtained information”
However, SQLite 3 teaches at least by ([3.7, Flushing The Rollback Journal File To Mass Storage] “The next step is to flush the content of the rollback journal file to nonvolatile storage. As we will see later, this is a critical step in insuring that the database can survive an unexpected power loss. This step also takes a lot of time, since writing to nonvolatile storage is normally a slow operation. This step is usually more complicated than simply flushing the rollback journal to the disk. On most platforms two separate flush (or fsync()) operations are required. The first flush writes out the base rollback journal content.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of SQLite 3 into the teaching of Kim, SQLite1, SQLite 4 because the references similarly disclose the processing of data using write-ahead logs. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the performing of a synchronization as in SQLite 3 because “this is a critical step in insuring that the database can survive an unexpected power loss” (SQLite 3, [3.7, Flushing The Rollback Journal File To Mass Storage]).
As per claim 20, claim 16 is incorporated, Kim, SQLite1, SQLite4 fail to disclose “wherein the at least one processor is further configured to: in response to identifying the at least one file in a first state that allows modification of the at least one file, perform at least one operation for processing data in the database, based on the at least one file; and in response to identifying the at least one file in a second state different from the first state, restrict an operation of modifying the data, an operation of deleting the data, and an operation of adding the data, which are different from a read operation with respect to the data”
However, SQLite3 teaches the following limitations, wherein the at least one processor is further configured to: in response to identifying the at least one file in a first state that allows modification of the at least one file, perform at least one operation for processing data in the database, based on the at least one file at least by ([2.3.1, How the various locks are used] “The WAL_WRITE_LOCK is only locked exclusively. There is never a shared lock taken on WAL_WRITE_LOCK. An EXCLUSIVE WAL_WRITE_LOCK is held by any connection that is appending content to the end of the WAL. Hence, only a single process at a time can append content to the WAL. If a WAL reset occurs as a consequence of a write, then the nBackfill field of the WAL-index header is reset to zero while holding this lock.”) and the write lock allows content to be appended to the WAL;
and in response to identifying the at least one file in a second state different from the first state, restrict an operation of modifying the data, an operation of deleting the data, and an operation of adding the data, which are different from a read operation with respect to the data at least by ([2.1.3, WAL Locks] “Eight bytes of space are set aside in the header to support file locking using the xShmLock() method in the sqlite3_io_methods object. These eight bytes are never read nor written by SQLite since some VFSes (ex: Windows) might implement locks using mandatory file locks.
These are the eight locks supported:
WAL-Index Locks Controlled By xShmLock()
Name	Offset
xShmLock	File
WAL_WRITE_LOCK	0	120
WAL_CKPT_LOCK	1	121
WAL_RECOVER_LOCK	2	122
WAL_READ_LOCK(0)	3	123
WAL_READ_LOCK(1)	4	124
WAL_READ_LOCK(2)	5	125
WAL_READ_LOCK(3)	6	126
WAL_READ_LOCK(4)	7	127” [2.3, Locking Matrix] “Access is coordinated in WAL mode using both the legacy DELETE-mode locks controlled by the xLock and xUnlock methods of the sqlite3_io_methods object and the WAL locks controlled by the xShmLock method of the sqlite3_io_methods object.
Conceptually, there is just a single DELETE-mode lock. The DELETE-mode lock for a single database connection can be in exactly one of the following states:
SQLITE_LOCK_NONE (unlocked)
SQLITE_LOCK_SHARED (reading)
SQLITE_LOCK_RESERVED (reading, waiting to write)
SQLITE_LOCK_PENDING (new readers blocked, waiting to write)
SQLITE_LOCK_EXCLUSIVE (writing)” [2.3.2, Operations that require locks and which locks those operations use] “Transition into and out of WAL-mode: The SQLITE_LOCK_EXCLUSIVE lock must be held by a connection that wants to transition into our out of WAL mode. Transitioning into WAL mode is, therefore, just like any other write transaction, since every write transaction in rollback mode requires the SQLITE_LOCK_EXCLUSIVE lock. If the database file is already in WAL mode (hence if the desire it to change it back into rollback mode) and if there are two or more connections to the database, then each of these connections will be holding an SQLITE_LOCK_SHARED lock. That means that the SQLITE_LOCK_EXCLUSIVE cannot be obtained, and the transition out of WAL mode will not be allowed. This prevents one connection from deleting WAL mode out from under another. It also means that the only way to move a database from WAL mode into rollback mode is to close all but one connection to the database “) and the xShmLock() method is used to set locks within a particular eight bytes (120-127) of the header (add, to a specified portion of the memory, information) of the WAL-index file (second file) and can be set to any of the five different read locks which are used to restrict the modification or deletion of the WAL data.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of SQLite 3 into the teaching of Kim, SQLite1, SQLite 4 because the references similarly disclose the processing of data using write-ahead logs. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the implementing of locks, such as shared locks, on the WAL as in SQLite 3 in order to “prevent any other connection from acquiring the EXCLUSIVE lock, which in turn prevents the WAL-index and WAL files from being deleted out from under other users, and prevents a transition out of WAL-mode while other users are accessing the database in WAL-mod” (SQLite 3, [2.3.1, How the various locks are used]).

Conclusion

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Subbiah (US 8,683,262) discloses rapid recovery from write-ahead logs.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM P BARTLETT/
Examiner, Art Unit 2169

/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169